Citation Nr: 1612203	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for cervical radiculopathy.

3.  Entitlement to service connection for migraines, to include as secondary to a cervical spine disability. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to October 26, 2012.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968 and from October 1968 to November 1977.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In July 2014, the Board remanded the issues of entitlement to service connection for cervical radiculopathy and headaches and the matter of TDIU for evidentiary development, and the case is again before the Board for further appellate proceedings. 

In a January 2015 rating decision (with notice thereof provided in June 2015), the RO granted entitlement a TDIU effective from October 26, 2012, the date the Veteran's disabilities meet the schedular criteria under 38 C.F.R. § 4.16(a) (2015).  However, as this determination did not constitute a full grant of the benefits sought, the Veteran's claim for a TDIU prior to October 26, 2012 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran contends that he has cervical spine radiculopathy and headaches that are secondary to a cervical spine disability that he contends had its origin in service.  See e.g., April 2007 claim (claiming cervical radiculopathy secondary to degenerative disc disease and migraines secondary to cervical disc problems); May 1999 private treatment record (complaining of neck pain and stiffness that began after a boating accident that happened in 1980 in service and which has gradually gotten worse; denying prior treatment); October 2005 private physical therapy initial evaluation from Cape Carteret Physical Therapy (showing that the Veteran reported his initial cervical injury happened in service and his neck pain got significantly worse in about 2000 while in construction clean up).  The Veteran's statements of record, when liberally construed, that show an intent to receive benefits for a cervical spine disability.  See e.g., April 2007 claim; October 2008 notice of disagreement; September 2009 Form 9.  Further, the VA treatment records during the appeal period show that the Veteran is diagnosed with a cervical spine disability and cervical radiculopathy.   See e.g., October 2010 MRI report.  The Veteran has also recurrently complained of headaches.  The Board also notes that the Veteran's service treatment records show treatment for occasional headaches in February 1974 and abscess of the neck in September 1973.  

The AOJ has not adjudicated the issue of entitlement to service connection for a cervical spine disability.  For the above reasons, and for the sake of judicial efficiency, the Board infers a claim of entitlement to service connection to a cervical spine disability as being inextricably intertwined with the issues on appeal and remands the matterof service connection to afford the Veteran a VA examination to determine the nature and etiology of a cervical spine disability, cervical radiculopathy, and headaches, to include consideration of whether headaches were caused by a cervical spine disability that may be related to service.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Delisio v. Shinseki, 25 Vet. App. 45 (2011) (holding that if the record reasonably indicates that the cause of the pending claimed disability is a non-service-connected disease or disability that may be associated with service, the Board may investigate in the first instance whether that causal disease or disability is related to service to determine whether the pending claimed disability may be service-connected on a secondary basis; if the causal disease or disability is determined to be related to service, and then the pending claim reasonably encompasses a claim for entitlement to service connection for that causal disease or disability, and no additional filing would be necessary to initiate a claim for service connection for that causal disease or disability).

The nature of the Veteran's service, if any, in 1980 is unclear.  Therefore, the Veteran's complete service personnel records should be obtained.  

The Board notes that after sending the Veteran an August 2014 letter requesting the Veteran to submit authorizations to release outstanding private treatment records, the Veteran responded with a statement in September 2014 that he completed authorizations for release for the same in October 2012.  The Veteran reports that information in such outstanding private treatment records are relevant to his claims.  See September 2014 Veteran statement.  The Veteran is advised that such October 2012 authorization may have expired and that VA will be unable to assist him in obtaining such outstanding private treatment records without his cooperation.  Further attempts should be made to obtain these records.  38 C.F.R. § 3.159.  

Further, as noted above, the matter of entitlement to TDIU due to service-connected disabilities prior to October 26, 2012 is still on appeal.  The Board notes that the Veteran has contended that his service-connected lumbar spine disability has precluded his ability to work for the entire appeal period.  See e.g., April 2007 Form 21-8940.  In July 2014, the Board directed the AOJ to refer the matter of entitlement to TDIU to the Director of Compensation and Pension for consideration of TDIU on an extraschedular basis.  However, after granting entitlement to TDIU from October 26, 2012, the AOJ failed to refer the matter of TDIU prior to October 26, 2012 to the Director of Compensation and Pension.  Further, the AOJ did not furnish a supplemental statement of the case as to the denial of entitlement to TDIU prior to October 26, 2012.  Thus, the AOJ's actions did not substantially comply with the Board's prior remand directives, and the matter of TDIU prior to October 26, 2012 must again be submitted to the Director of Compensation and Pension and for the AOJ to submit a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, because the Veteran also claims that his cervical spine disability at least in part precludes him from working, the matter regarding TDIU is remanded as intertwined with the inferred claim for service connection for a cervical spine disability.  See April 2007 Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with notice pursusant to 38 C.F.R. § 3.159 as to how to substantiate his claims for secondary service connection on appeal. 

2. Please contact the Veteran and request that he provide information as to any outstanding records regarding the cervical spine disability, cervical radiculopathy, headaches, and his alleged unemployability, to include from the following:  the Morehead Center, updated records from McLaughlin Chiropractic, updated records from Cape Carteret Physical Therapy, Dr. B., and any other relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to complete this development should be documented in the claims file.

If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Please request copies of the Veteran's complete service personnel records, to include clarification as to nature of service (e.g., Reserves, inactive duty for training, active duty), if any, the Veteran had in 1980.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

4. Please obtain all outstanding relevant VA treatment records, to include records from April 2015 to present.  

5. Afterwards, please schedule the Veteran for VA examinations to determine the nature and etiology of a cervical spine disability, cervical radiculopathy, and headaches.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. Please address the nature and diagnosis(es) of the Veteran's cervical spine disability and whether he has cervical radiculopathy associated therewith at any point during the current appeal period (April 2007 to present).   

In so doing, please indicate whether the Veteran has cervical arthritis.  

b. Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's cervical spine disability began in service or is otherwise etiologically related to service, to include as a result of the Veteran's in-service abscess of the neck.  

c. If the Veteran has cervical arthritis, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's arthritis manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as a result of the Veteran's in-service abscess of the neck.  

d. Please address the nature and diagnosis(es) of the Veteran's headaches.  

e. Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's headaches manifested in service or within the first post-service year, or is otherwise etiologically related to service.  Attention is invited to the Veteran's in-service treatment of headaches in February 1974.  

f. If, and only if, a cervical spine disability is related to service, and if headaches are not related to service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such headaches were caused by the cervical spine disability. 

If headaches are not related to service and were not caused by the cervical spine disability, then provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that headaches were aggravated (i.e., permanently worsened) beyond the natural progress by the cervical spine disability.

If aggravation is found, the examiner should address the following medical issues:  a.  the baseline manifestations of headaches found prior to aggravation; and b. the increased manifestations which, in the examiner's opinion, are proximately due to the cervical spine disability.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders.  

6. After completing any additional development that is deemed warranted, to include, if necessary, a general VA examination regarding TDIU, please refer the issue of entitlement to a TDIU prior to October 26, 2012 to the Director, Compensation and Pension Service, for adjudication. 

7. Afterwards, and after completing any development deemed necessary, please readjudicate the claims on appeal, including reviewing any additional relevant evidence received since the last AOJ review of the matter regarding TDIU prior to October 26, 2012, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Please note that the matter of entitlement to TDIU prior to October 26, 2012 is intertwined with the appeals regarding service connection for a cervical spine disability, cervical radiculopathy, and headaches.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



